Title: To James Madison from Francis Corbin, 18 January 1820
From: Corbin, Francis
To: Madison, James


Dear Sir
The Reeds. January 18th: 1820.Wh: Ch: Po: off:
I am under many obligations to you for your last obliging letter, and thank you, in a special manner, for the notice you were pleased to take of my Postscript.
I am anxious that the Institution, which was established under your auspices, should become profitable to those concerned in it, useful to the Community and popular. All these purposes have been hitherto frustrated by the unfortunate course of Events. Things are about to take a new turn. The public confidence seems to be now reposed in the present Directors, and the Stock has risen something in consequence of it.
Some days ago I received a letter from an intelligent Correspondent who tells me that the Board of Directors had “Resolved not to appoint, as Presidents of their Branches, any persons engaged in business, prone to Speculation, and in Circumstances not perfectly independent.” This seems to have a particular and pointed reference, and augurs well. To day I got a letter from the largest Stockholder in the State who congratulates me, and felicitates himself on the appointment which he speaks of as certain. How he gets his information I know not, as I have received none, nor have I had any communication whatever with any body, by letter or otherwise, in Richmond or in any of our Towns. It is the Country people, who constitute by far the largest proportion of Stockholders in this State, whose good Will I am anxious to conciliate. If it
   
   the Bank.

 become popular with these it will become so with the Legislature, who will soon see that the clamor raised against it by the officers, Debtors to the State Banks, and Monopolizers of their Discounts, is only because, “it is a terror to Evil doers.”
Be pleased to present to Mrs. Madison and accept for yourself my sincere wishes for many new years of health and happiness to you both. I am, Dear Sir, with the greatest Respect and Esteem, Your much Obliged and mo. Obt. St.
Francis Corbin
